           Case 1:20-cv-02274-JPC Document 14 Filed 10/09/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             10/09/2020
                                                                       :
A.A. and D.A.,                                                         :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   20-CV-2274 (JPC)
                  -v-                                                  :
                                                                       :     NOTICE OF
NEW YORK CITY DEPARTMENT OF EDUCATION, :                                   REASSIGNMENT
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This case has been reassigned to the undersigned. Unless and until the Court orders

otherwise, all prior orders, dates, and deadlines shall remain in effect notwithstanding the case’s

reassignment. The conference scheduled for November 6, 2020, at 10:00 a.m. shall take place as

scheduled. In light of the ongoing COVID-19 pandemic, the Court will conduct the conference by

teleconference. At the scheduled time, counsel for all parties should call (866) 434-5269, access

code 9176261. Absent leave of Court obtained by letter-motion filed before the conference, all

pretrial conferences must be attended by the attorney who will serve as principal trial counsel. All

counsel must familiarize themselves with the Court’s Individual Rules, which are available at

https://www.nysd.uscourts.gov/hon-john-p-cronan.

        No later than October 23, 2020, the parties shall file on ECF a joint letter as provided in

the Order issued by the Honorable Valerie Caproni, United States District Judge, and dated March

19, 2020. By that date, the parties shall also submit to the Court a proposed case management plan

and scheduling order, a template of which is available at https://www.nysd.uscourts.gov/hon-john-

p-cronan. In accordance with the Court’s Individual Rules and Practices, requests for extensions

or adjournment may be made only by letter-motion filed on ECF and must be received at least 48
          Case 1:20-cv-02274-JPC Document 14 Filed 10/09/20 Page 2 of 2


hours before the deadline or scheduled appearance, absent compelling circumstances. The written

submission must state (1) the original date(s) set for the appearance or deadline(s) and the new

date(s) requested; (2) the reason(s) for the request; (3) the number of previous requests for

adjournment or extension; (4) whether these previous requests were granted or denied; and (5)

whether opposing counsel consents, and, if not, the reasons given by opposing counsel for refusing

to consent.

       SO ORDERED.

Dated: October 9, 2020                              __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
